Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-20 and 23-24 are presented for examination and claims 21-22 are cancelled.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/21 has been entered.
Response to Arguments/Response to Amendment
3.	 Applicant amends the claims and argues regarding the new claim limitations. However, the new limitations are address in the below rejection.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

	Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marhoefer (US 2012/0130556) in view of Lyman (US 2015/0309484) further in view of Wenzel et al. (US 2016/0098022).
Regarding claims 1, 15 and 20, Marhoefer discloses an energy storage system ([0054], Fig.1, the grid 102, a local renewable energy generation source 103 and a storage device 104) configured to store energy received from an energy source and provide the stored energy to one or more pieces of building equipment to operate the one or more pieces of building equipment (Fig.1, [0013], [0053]-[0054], Optimization of electricity supply and demand for a building or network of buildings, inclusive of renewable energy sources and storage),  a local building system  (element 101) configured to collect building data and communicate the building data to a cloud platform via a network (element 107), the building data indicating a state of the building, building load data is communicating with network cloud (Fig. 1, Fig 10-11, [0055]); and cause the local building system to operate, based on the load prediction, the ESS to store the energy received from the energy source ([0013], [0059], [0062], [0013], optimization of electricity supply and demand for a building or network of buildings, inclusive of renewable energy sources and storage, can be improved significantly beyond prior approaches by integrating three predicated factors: (1) the wholesale market price of electricity; (2) the availability of renewable energy; and (3) the building's consumption. Each of these factors can be predicated with significant accuracy for the next 24 hours).
Marhoefer does not specifically disclose a cloud platform configured to: receive the building data from the local building system via the network; retrain the trained load prediction model based on at least some of the building data in response to identifying the triggered retraining rule; determine a load prediction for the building based on the retrained load prediction model; and provide the stored 
However, Lyman discloses a cloud platform (home automation system 105) configured to: 
receive the building data from the local building system via the network ([0029, [0032], Fig.2, the data collected by data collection device 115 may be stored locally with the home automation system 105, or may be stored remotely via, for example, a back end system available via a network; determine whether to retrain a trained load prediction model based on at least some of the building data ([0029], Settings module 110 may also "learn" from the history of behaviors of a user based on the data received from the data collection device 115); retrain the trained load prediction model based on at least some of the building data in response to a determination to retrain the trained load prediction model ([0026]-[0029], The historical data collected by data collection device 115 may be made available for the user to review and create settings for rules that are automatically carried out by home automation system 105 at various times of the day, on certain days of the week, or based on certain activities or behaviors of a user at any given time, the system learns how to work with the user and adjusts according to particular patterns of behavior for those who occupy the home); determine a load prediction (Setting module, 110) for the building based on the retrained load prediction model (new user (Abstract, [0006], continuously detect user patterns of behavior with a home automation system, and adaptively update one or more settings of the home automation system based on the detected patterns of behavior); and provide the stored energy to the one or more pieces of building equipment to operate the one or more pieces of building equipment by communicating with the local building system via the network (Fig.3,[0038]-[0043], a power consumption indicator that monitors the power being drawn by charging device 305, which indicates its use in charging a device). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed could have been motivated to make the modification of Marhoefer teachings with the teaching of 
Marhoefer and Lyman fail to disclose apply a plurality of retraining rules to the building data to trigger retraining of a trained load prediction model by identifying a triggered retraining rule of the plurality of retraining rules triggered based on the building data, the plurality of retraining rules, when triggered, indicating events occurring at the building, the events causing a performance of the trained load prediction model to be reduced.
Wenzel discloses (Fig. 4, Fig. 5, Fig. 8, [0074]-[0076], receiving data for the building system including training data for system input and output as well as filtering the data to remove extraneous disturbances (a plurality of retraining rules), this being commensurate with the recited limitation of “building data indicates an event at the building causing a performance of the trained load prediction model to be reduced”. The “extraneous disturbances” is viewed as the event while the “filtering” is considered as the reduction of the load. Furthermore, the step of filtering is processed with regard to the training data which is then optimized with the remaining data and used to retrain the model.
It would have been obvious to one of ordinary skill in the art at the time the application was filed could have been motivated to make the modification of the teaching of Marhoefer and Lyman with the teachings of Wenzel in order to maximize the efficiency, minimize energy cost and protect the home automation devices by using a retrain model from the real time building data.

Regarding claim 2, Marhoefer discloses the cloud platform is configured to select a portion of the building data based on values of the building data, wherein the portion of the building data is data of a preceding time period, wherein a length of the time period is based on the values of the building data; wherein the cloud platform is configured to retrain the trained load prediction model based on the 
Regarding claim 3, Lyman discloses the cloud platform is configured to: receive current building data, wherein the current building data comprises at least one of a weather forecast, a current occupancy level, an actual previous load, a previous load prediction, a time of day, or a day of week; and generate the load prediction based on the retrained load prediction model with the current building data as an input to the retrained load prediction model ([0062], the weather forecast for the next 24 hours, 218, which provides predictions of hourly ambient temperature and humidity (the major factor in HVAC use) and sunlight/cloudiness (which affects lighting use). These factors are meant to be exemplary only, and other/different factors may be incorporated into load predictions. As actual load 220 is measured and reported to the cloud each period (usually hourly), it is factored into the next series of load predictions once the next market rate for the period is published). 
Regarding claim 4, Lyman discloses the building data comprises building occupancy data; wherein the cloud platform is configured to determine whether to retrain the trained load prediction model based on the occupancy data by determining whether the occupancy data indicates a change in an occupancy pattern of the building ([0046], [0047], Abstract, Fig. 6, detecting user patterns of 
Regarding claim 5, Lyman discloses wherein the building data comprises weather data indicating weather conditions associated with the building; wherein the cloud platform is configured to determine whether to retrain the trained load prediction model based on the weather data indicating a change in a pattern of the weather conditions associated with the building (0047], Home automation system 105 may operate an algorithm that is used to determine how much time is required to adjust a temperature of home 405 to a desired level based on, for example, the model and/or capacity of the HVAC system, the temperatures inside and outside of the home, other weather conditions, the size of the home, etc. Based on the output of that algorithm, the distance from home indicated by data collection device 115-c used to trigger operation of automation/security device 120 may change).  
Regarding claim 6, Lyman discloses wherein the building data comprises actual load data indicating an actual load of the building; wherein the cloud platform is configured to determine whether to retrain the trained load prediction model by determining whether the actual load data indicates a change in a load pattern of the building (0047], (0047], Home automation system 105 may operate an algorithm that is used to determine how much time is required to adjust a temperature of home 405 to a desired level based on, for example, the model and/or capacity of the HVAC system, the temperatures inside and outside of the home, other weather conditions, the size of the home, etc. Based on the output of that algorithm, the distance from home indicated by data collection device 115-c used to trigger operation of automation/security device 120 may change).    
Regarding claim 7, Marhoefer discloses wherein the building data comprises calendar information indicating at least one of a current date and a current time; wherein the cloud platform is configured to determine whether to retrain the trained load prediction model by determining, based on the calendar information, whether an environmental season has changed (0006], [0069], ), followed by 
Regarding claims 8 and 16, Marhoefer discloses the local building system is configured to communicate the building data to the cloud platform by transmitting the building data to the cloud platform via the network at a particular time interval (Fig. 1, Fig.10, [0061], [0087], As actual load 220 is measured and reported to the cloud each period (usually hourly).  
Regarding claims 9 and 17, Marhoefer discloses the cloud platform is configured to: receive the building data transmitted by the local building system via the network; and store the building data in a historical database by appending the building data transmitted by the local building system to other building data of the historical database in response to a reception of the building data transmitted by the local building system ([0059], [0059] The cloud's 107 computations incorporate the measured data and other factors from the building with setup preferences 123,historical data 124).  
Regarding claims 10-11 and 18, Marhoefer discloses the energy source is an electric grid (element 102) configured to provide electrical energy to the ESS (element 103,renewable energy, element 104, energy storage device) and the one or more pieces of building equipment (element 101); wherein the ESS comprises a battery configured to store the electrical energy received from the electric grid and provide the stored electrical energy to the one or more pieces of building equipment by charging and discharging the battery based on the electrical energy received from the electric grid ([0056], Fig.1, Fig.8, Fig.10, the grid to the battery  charge /discharge instruction, among a plurality of users), and  wherein the cloud platform is configured to: generate an objective function representing costs of the electrical energy provided by the electric grid, wherein the objective function comprises one 
Regarding claim 12, Marhoefer discloses optimizing the objective function with the load prediction comprises optimizing the objective function with one or more constraints; wherein the one or more constraints comprise a constraint comprising an equation, wherein the equation is the load prediction set equal to a sum of an amount of electric load consumed from the electric grid by the one or more pieces of building equipment and an amount112 4828-5560-0752Atty. Dkt. No.: 18-0278-US (116048-0426) of load provided by the battery to the one or more pieces of building equipment by discharging the electrical energy ([0058], [0060], calculations, the cloud 107 employs optimization using both predicated values and measured values, within dynamically calculated constraints. Measured values 116 include metered consumption from the grid 117 total load of the building 119 and storage capacity 129. If the building participates in demand-side management (DSM) programs, in which load is automatically curtailed or shifted during peak demand periods. Measured data also include efficiencies of the components, e.g., inverter, solar panels and storage charge/discharge. The stages are a series of calculations optimizing when and how much to the charge/discharge battery based upon predicative algorithms and dynamically determined constraints).

Regarding claims 14 and 19, Marhoefer discloses the cloud platform (element 107) is configured to send, by the network, the schedule to the local building system; wherein the local building system is configured to: receive the schedule from the cloud platform via the network; and operate the battery to charge or discharge based on the schedule ([0082], if the charge optimization calculation results in a positive value for charging the battery for the first hour, then the system is set to charge up to the calculated amount. If the discharge optimization calculation results in a positive value for discharging the battery during the first hour, then the system is set to supply load to the building from the battery up to the calculated amount. If both the charge and discharge amounts for the first hour are zero, then the battery is idle. In the preferred embodiment, the process repeats each hour with one fewer variable until next day's day ahead rates are published, at which point the 24 hour cycle resumes). 
Regarding claim 23 and 24, Wenzel discloses the events include at least one of a change in season at the building, a change in occupancy within the building, a change to a physical construction of the building, or a change in a pattern of actual load of the building ([0031], the formulating of system equations to express outputs as including a change in weather, temperature, power usage and more).
The reference are not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allHeck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10-12, 13, 15 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-11, 13, 15 and 20 of copending Application 16/115,120 (reference application).
The subject matter claimed in the instant application is fully disclosed in the copending application and would be covered by any patent granted on that copending application since the referenced copending US Patent Application No. 16/115,120 and the instant applications are claiming common subject matter, as follows:
Instant application 16/115, 120 
Related application 16/115,120
1. (Currently Amended) A building energy system for a building, the system comprising: 
one or more pieces of building equipment configured to control one or more environmental conditions of the building;
 an energy storage system (ESS) configured to store energy received from an energy source and provide the energy to the one or more pieces of building equipment to operate 
a processing circuit configured to: 
collect building data associated with the building, the building data indicating at least one state associated with the building;
determine whether to trigger retraining of a trained load prediction model based on at least some of the building data, wherein the building data indicates an event wherein the event is a change to a condition of the building that affects an actual load of the building and causes a difference between the actual load and a predicted load  of the trained load prediction model to increase; 
retrain the trained load prediction model based on the building data in response to a determination to retrain the trained load prediction model; 
determine a load prediction for the building based on a retrained load prediction model; and 
operate the ESS to store the energy received from the energy source or provide the energy to the one or more pieces of building equipment to operate the one or more pieces of building equipment.


an energy storage system (ESS) configured to store energy received from an energy source and provide the energy to one or more pieces of building equipment to operate the one or more pieces of building equipment; 
a local building system configured to collect building data and communicate the building data to a cloud platform via a network, 
 the cloud platform configured to:
 receive the building data from the local building system via the network; 
determine  to retrain a trained load prediction model in response to detecting an event occurring at the building, the event indicated by the building data and the event causing a performance of the trained load prediction model to be reduced;
 retrain the trained load prediction model based on at least some of the building data in response to a determination to retrain the trained load prediction model; 
determine a load prediction for the building based on the retrained load prediction model; and
 cause the local building system to operate, based on the load prediction, the ESS to store the energy received from the energy source or provide the energy to the one or more pieces of building equipment to operate the one or more pieces of building equipment by communicating with the local building system via the network.


 collecting, by a processing circuit, building data associated with the building, the building data indicating a state associated with the building; 
determining, by the processing circuit, whether to retrain a trained load prediction model based on at least some of the building data, wherein the building data indicates an event at the building causing a performance of the trained load prediction model to be reduced; 
retraining, by the processing circuit, the trained load prediction model based on the building data 
determining, by the processing circuit, a load prediction for the building based on the retrained load prediction model; and 
operating, by the processing circuit, an energy storage system (ESS) to store the energy received from the energy source or provide the stored energy to one or more pieces of building equipment of the building to operate the one or more pieces of building equipment.


receiving, by the cloud platform, the building data from the local building system via the network;
 determining, by the cloud platform, whether to retrain a trained load prediction model based on at least some of the building data; 

determining, by the cloud platform, a load prediction for the building based on the retrained load prediction model; and 
causing, by the cloud platform, the local building system to operate, based on the load prediction an energy storage system (ESS) to store energy received from an energy source or provide the energy to one or more pieces of building equipment to operate the one or more pieces of building equipment by communicating with the local building system via the network.


4849-7264-0180.1Atty. Dkt. No. 18-0277-US (116048-0425) collect building data associated with the building, the building data indicating a state associated with the building; 
determine whether to retrain a trained load prediction model based on at least some of the building data, wherein the building data indicates an event at the building causing a performance of the trained load prediction model to be reduced; 
select a portion of the building data based on values of the building data in response to the determination to retrain the load prediction model, wherein the selected portion of the building data is data of a preceding time period, wherein a length of the time period is based on the values of the building data; 
retrain the trained load prediction model based on the selected portion of the building data;
 determine a load prediction for the building based on the retrained load prediction model; and 
operate the ESS to store the energy received from the energy source or provide the stored 


receive building data from a local building system of the building via a network, the building data indicating a state of the building; 
determine whether to retrain a trained load prediction model based on at least some of the building data; 
retrain the trained load prediction model based on at least some of the building data in response to a determination to retrain the trained load prediction model; 
determine a load prediction for the building based on the retrained load prediction model; and
 cause the local building system to operate, based on the load prediction, an energy storage system (ESS) to store energy received from an energy source or provide the energy to one or more pieces of building equipment to operate the one or more pieces of building equipment by communicating with the local building system via the network.



The instant application dependent claims 2-7, 10-12 and 13, 23-24 the same as the co-pending application 16/115,120 of independent claims 2-7, 9-11 and 13, 21, respectively. 
Claims 1-7, 10-12, 13, 15 and 20, 23-24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7, 9-11, 13, 15 and 20-21 of copending Application 16/115,120 (reference application). Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown in the table for comparison) because they are substantially similar (as for example the limitation “determine to retrain a trained load prediction model in response to detecting an event occurring at the building, the event indicated by the building data and the event causing a performance of the trained load prediction model to be reduced”  of the application is equivalent to the limitation “ determine whether to trigger retraining of  a trained load prediction model based on at least some of the building data, wherein the building data indicates an event, wherein the event is a change to a condition of the building that affects an actual load of the building and causes a difference between the actual load and a predicted load  of the trained load prediction model to increase” of the copending application) in scope and they use the similar limitations and they produce the same end result. Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claim 1 to arrive at the claim 1 of the instant application, because the person would have realized that the remaining element would perform the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applications have the same effective U.S. filing date: If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims (see paragraph (a) Effective U.S. filing date, above) the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application.

Conclusion	 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-fee).
/KIDEST BAHTA/Primary Examiner, Art Unit 2119